     Case 2:19-cv-02070-MCE-DMC Document 17 Filed 10/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY SCOTT CLYDE,                               No. 2:19-CV-2070-MCE-DMC-P
12                       Petitioner,
13            v.                                         ORDER
14    MARION E. SPEARMAN,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is Petitioner’s unopposed

19   motion, ECF No. 16, for leave to amend.

20                  Petitioner filed in the Ninth Circuit Court of Appeal an application for leave to

21   present a second successive habeas petition in the district court in June 2020. On July 16, 2020,

22   the appellate court transferred the application to this court with instructions that it be construed as

23   a motion for leave to amend his pending habeas petition. See ECF No. 15. The application was

24   transferred to this court on July 20, 2020, and filed as a motion for leave to amend. See ECF No.

25   16. To date, Respondent has not filed an opposition.

26   ///

27   ///

28   ///
                                                         1
     Case 2:19-cv-02070-MCE-DMC Document 17 Filed 10/30/20 Page 2 of 2


 1                  Good cause appearing therefor, and in light of the absence of any opposition by

 2   Respondent, Petitioner’s motion for leave to amend will be granted. This action shall proceed on

 3   the petition attached to Petitioner’s motion at ECF No. 16, pgs. 5-19.

 4                  Accordingly, IT IS HEREBY ORDERED that:

 5                  1.      Petitioner’s unopposed motion for leave to amend, ECF No. 16, is granted;

 6                  2.      The Clerk of the Court is directed to separately docket the petition attached

 7   to ECF No. 16 at pages 5-19 as Petitioner’s first amended petition filed as of May 26, 2020; and

 8                  3.      Respondent shall file a response to the first amended petition within 60

 9   days of the date of this order.

10

11   Dated: October 30, 2020
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
